Case 9:20-cv-82318-RAR Document 14 Entered on FLSD Docket 01/27/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO: 9:20-cv-82318-RAR

  LEVIATHAN SECURITY GROUP, INC.,
  a Delaware corporation,
  Plaintiff,

  v.

  LEVIATHAN DEFENSE GROUP LLC
  d/b/a Leviathan Security Solutions,
  a Florida Limited Liability Company and
  Michael W. Bird, Jr., an individual,
  Defendants.

  _________________________________/

                          CERTIFICATE OF INTERESTED PARTIES

          Pursuant to S.D. Fla. Local Rule 16.1 and the Court’s Order Requiring Joint Scheduling

  Report and Proposed Scheduling Order [D.E. 11], Plaintiff, LEVIATHAN SECURITY GROUP,

  INC., through counsel, respectfully submits the following as having an interest in the outcome of

  this case:

  1.      Plaintiff, LEVIATHAN SECURITY GROUP, INC.;

  2.      Octal Security LLC, a wholly owned subsidiary of Plaintiff;

  3.      Defendants, LEVIATHAN DEFENSE GROUP, LLC D/B/A LEVIATHAN SECURITY

  SOLUTIONS and MICHAEL W. BIRD, JR.

                                                      Respectfully submitted,

                                                      DICKINSON WRIGHT PLLC
                                                      350 East Las Olas Boulevard, Suite 1750
                                                      Fort Lauderdale, Florida 33301
                                                      Phone: 954-991-5420
                                                      Fax: 844-670-6009

                                                      /s/ Catherine F. Hoffman
Case 9:20-cv-82318-RAR Document 14 Entered on FLSD Docket 01/27/2021 Page 2 of 2




                                                       Catherine F. Hoffman, Esq.
                                                       Florida Bar Number: 828459
                                                       choffman@dickinsonwright.com
                                                       Vijay G. Brijbasi, Esq.
                                                       Florida Bar No.: 15037
                                                       vbrijbasi@dickinsonwright.com
                                                       Counsel for Plaintiff

                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 27th day of January, 2021, I electronically filed the

  foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

  is being served this day upon all counsel of record via transmission of Notices of Electronic Filing

  generated by CM/ECF to the following party:

          Steven I. Peretz, Esq.       speretz@pch-iplaw.com           Florida Bar No. 329037
          Michael B. Chesal, Esq.      mchesal@pch-iplaw.com           Florida Bar No. 775398
          Alberto Alvarez, Esq.        aalvarez@pch-iplaw.com          Florida Bar No. 106859
          Peretz Chesal & Herrmann, P.L.
          1 S.E. 3rd Avenue, Suite 1820
          Miami, Florida 33131
          T: 305-341-3000 | F: 305-371-6807
          Counsel for Defendants

                                                       /s/ Catherine F. Hoffman
                                                       Catherine F. Hoffman, Esq.
                                                       Florida Bar Number: 828459




                                                   2
  4831-2448-6617 v1 [95302-1]
